PER CURIAM:
William A. Reilly appeals from the November 16, 1993, judgment of the District Court for the Western District of New York (John T. Elfvin, Judge) ordering his former employer, the Department of Housing and Urban Development (“HUD”), to pay him back pay for discharging him in violation of the Rehabilitation Act of 1973, 29 U.S.C. § 791 (1988), but ending the back pay award as of the date Reilly rejected an offer of another position with HUD. The primary issue is whether the District Court erred in finding that Reilly’s rejection of this offer was unreasonable, a finding that ended entitlement to back pay accruing after the date the offer was rejected.
*141We affirm the judgment of the District Court on the opinion of Judge Elfvin, reported at 885 F.Supp. 96.